DETAILED ACTION
Applicant’s replay filed on 10/26/2022 is acknowledged, and prior rejection is withdrawn, modified rejection of the claims given below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and  14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claims 7-10, the limitation “the second opening of the second shell sized to operably fit around the outside of a second wiring coupler coupled with the first wiring coupler.” is indefinite for failing to particularly point out and distinctly claim the subject matter.
See specification mentioned that first wiring coupler 450 and a second wiring coupler 452, these wiring couplers may be comprised of more or less portions. As an example, the wiring coupler 450 may be an electrical connector main body (e.g., wiring coupler main body) that is configured to connect with another (e.g., second) wiring coupler or connector.
It appears that a second wiring connector is same as second wiring connector; however, claim 1 discloses a second wiring connector; therefore, the same structure is claimed as two different name without nay clarification
Claims 7-10 is rejected by the same reason as applied to claim 7.
Appropriate action is required.

Referring to claim 14, the limitation “the first shell comprising a first lip disposed at the second opening, and the second shell comprising a second lip disposed at the first opening.” is indefinite for failing to particularly point out and distinctly claim the subject matter
	The terms “the first opening” and “the second opening” lacks antecedent basis. It is not clear that “the first opening” and “the second opening” are refers to the first shell or the second shell.
	Claims 15-16 are rejected by the same reason applied to rejection of claim 14.
Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 10, 18 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR20090006541, hereinafter Kim).

Referring to claim 1, Kim discloses a wiring protection device (figures 1-2), comprising: 
a first shell (130) comprising a hollow body comprising a first opening at a first end (a first opening at an end opposite to a second opening at 132 ) having a second central axis (a first central axis at the first opening of 130) and a second opening at a second end (a second opening at 132)  having a first central axis (a second central axis at 132), the first central axis disposed substantially perpendicular to the second central axis (second central axis at 132 perpendicular to first central axis ), the second end comprising an annular shaped first ridge (ridge 131); and 
a second shell (120) comprising a hollow body (123) comprising a first end (end at 121) and a second end (end at 111), the first end  (end at 121) comprising a first opening with a second ridge (second ridge at 121) complementary to the first ridge ( ridge 131, see figure 4), the first end of the second shell engaged with the second end of the first shell in a rotational engagement by coupling the first ridge with the second ridge (one of paragraph states, “the present invention can fix the wiring direction in all directions by configuring the rotatable protrusion on the connector body and the elbow, so that the best wiring path can be designed and a separate connector can be developed according to the wiring path setting method” and “ the wiring passing through the elbow 130 due to the rotation of the elbow 130 can set the wiring path in the 360° direction”), wherein the second shell body (120)  is shaped to fit a first wiring coupler (second shell body is hollow body having within wiring coupler at 111 wherein connector provided between two vertical protrusion in figure 2 OR wiring coupler at 112 having protrusions at 120  in figure 2  )  inside the hollow body, wherein the second shell (120) comprises a second opening (an opening at 120) at a second end sized to receive the wiring connector ( the second shell a second opening having  within  pin connector between two protrusions at 111  OR  the second shell a second opening having within  connector at 111 between protrusions at 120  ) into the body, the second opening continuing from the second end to a wall of the second shell ( the opening at  120 continue from the second end to a wall of the second shell, see figure 2).

Referring to claim 6, Kim discloses the device of claim 1, but fail to disclose the first ridge forming an outwardly disposed lip (132 in figure 2 of Kim), and the second ridge forming an inwardly disposed lip (121 in figure 2 of Kim), wherein the first end of the second shell is engaged with the second end of the first shell by disposing the second ridge over the first ridge (see engagement of 121 and 132 in rejection of claim 1 above).

Referring to claim 7, Kim discloses the device of claim 1, the second shell comprising a second opening formed at the second end (a second opening at second end opposite to first opening  of 120 ), the second opening sized to operably fit  the outside of a second wiring coupler coupled with the first wiring coupler (second opening capable to fit  the outside of a second wiring coupler coupled with the first wiring coupler; note: operably define intended use; additionally see figure 1 of Kim wherein one of the connector such as 110 able fit in other connector and therefore, the second opening sized to operably fit the other connector  ).

Referring to claim 8, Kim discloses the device of claim 7,  the portion of the second opening of the second shell at the first side shaped to allow a first wiring coupler to be selectably removed from the second shell body. (claim 8 depends on claim 7 , and by having second opening in second shell, the opening intended to or can be used to fit both coupler when connected each other).

Referring to claim 10, Kim discloses the device of claim 8, the second shell comprising a second side shaped to operably fit over a wiring coupler latch assembly that operably couples the first wiring coupler and the second wiring coupler (bottom with other side shape to capable to fit over a wiring coupler latch assembly that operably couples the first wiring coupler and the second wiring coupler. Note: operably defines intended use, therefore, not positively claim. In order to consider positive structure, examiner suggests to remove words such as configure to or operably or selectively form claim).

Referring to claim 18, Kim discloses a back shell wiring protector (figures 1-2), comprising: 
a first hollow shell (130) comprising a hollow body comprising tubular shape with a first opening in a first plane disposed at a first end (a first opening at an end opposite to a second opening at 132 ) and a second opening disposed at a second end (a second opening at 132), the second opening comprising an annular shape disposed in a second plane that is substantially orthogonal to the first plane, (second opening in a second plane at 132 perpendicular to a first plane ), wherein the first shell comprises a first lip disposed at the second opening (lip 131); and 
a hollow second shell (120) comprising an annular shaped opening at a first end,  (end at 121) and a second lip disposed at the opening of the first end (second lip 121) complementary to the first ridge ( ridge 131, see figure 4), the second lip engaged with the first lip in a rotational arrangement to allow the respective first shell and second shell to operably rotate around a central axis of the second shell (one of paragraph states, “the present invention can fix the wiring direction in all directions by configuring the rotatable protrusion on the connector body and the elbow, so that the best wiring path can be designed and a separate connector can be developed according to the wiring path setting method” and “ the wiring passing through the elbow 130 due to the rotation of the elbow 130 can set the wiring path in the 360° direction”), wherein the second shell comprises a body shaped to operably fit a wiring connector within the body (by having hollow body of 120 which able to fit the pin connector or connector at 111 or connector 110 within), wherein the second shell (120) comprises a second opening (an opening at 120) at a second end sized to receive the wiring connector (pin connector  or  connector 110 or connector at 111) into the body, the second opening continuing from the second end to a wall of the second shell ( the opening at  120 continue from the second end to a wall of the second shell, see figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Reilly, and further in view of Tanaka et al. (US3958300, hereinafter Tanaka).

Referring to claim 2, Kim discloses the device of claim 1, but fails to disclose the first shell comprising two sides that respectively divide the first opening and the second opening, the two sides selectably detachable from each other at least along one opening edge to provide access to an interior of the hollow body.
Tanaka discloses the first shell comprising two sides that respectively divide the first opening and the second opening, the two sides selectably detachable from each other at least along one opening edge to provide access to an interior of the hollow body (see two halves 1 and 2 in figures 1-3).
It would have been obvious to one of the ordinary skills in the art before the effective filing date of claim invention to modify the wiring protection device of Kim to have two parts shell arrangement as taught by Tanaka in order to provide such a device which is easy to handle, assuredly prevents the electric cord from being pulled out and damage with bent too much, and is advantageous to mass production at a minimum cost.

Referring to claim 3, Kim in view of Tanaka disclose the device of claim 1, the first shell comprising a latch assembly, portions of which are disposed on respective sides of the opening edge of the sides to selectably fasten the two sides together, and to selectably detach the two side from each other (latch portions 11 and 12 on both halves 1 and 2 on edge of one of the openings in figure 1 of Tanaka intended to use to fasten the two sides together, and intended to use as detach the two side from each other. 

Referring to claim 4, Kim in view of Tanaka disclose the device of claim 1, the first shell comprising a hinge holding the two sides together when selectably opened and closed (see a hinge 3 between two halves 1 and 2 in figures 1-3 of Tanaka).

Referring to claim 20, Kim disclose the back shell wiring protector of claim 18, but fail to disclose the first shell comprising two selectably separable walls and a hinge to hold to allow the walls to selectably open and close.
Tanaka discloses the first shell comprising two selectably separable walls and a hinge to hold to allow the walls to selectably open and close (see hinge 3 connecting two halves 1 and 2 in figures 1-3 of Tanaka).

It would have been obvious to one of the ordinary skills in the art before the effective filing date of claim invention to modify the back shell wiring protector of Kim to have two parts shell arrangement as taught by Tanaka in order to provide such a device which is easy to handle, assuredly prevents the electric cord from being pulled out and damage with bent too much, and is advantageous to mass production at a minimum cost.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.

Referring to claim 5, Kim discloses the device of claim 1, but fails to disclose the first ridge forming an inwardly disposed lip, and the second ridge forming an ouwardly disposed lip, wherein the first end of the second shell is engaged with the second end of the first shell by disposing the first ridge over the second ridge.

  It would have been obvious to one having ordinary skill in before the effective filing date of the claimed invention to have the first ridge forming an inwardly disposed lip instead of outwardly in Kim, and the second ridge forming an outwardly disposed lip instead of inwardly in Kim in order to have rotational engagement since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and further in view of Dower et al. (US8841553, hereinafter Dower).

Referring to claim 9, Kim discloses the device of claim 7, but fails to disclose the second shell comprising a slit in the shell body through the body from the first opening to the second opening.

Dower discloses the second shell comprising a slit in the shell body through the body from the first opening to the second opening. (see figure 4C and 4b of Dower wherein a slit thorough 242 to 244 wherein second opening continuing from a wall at 244 ending slit at 245 or 242 ).

It would have been obvious to one of the ordinary skills in the art before the effective filing date of claim invention to modify the wiring protection device of Kim to have slit arrangement as taught by Dower in order to permit clearance for the cable or connector to be inserted into the shell.

Referring to claim 19, Kim discloses the device of claim 18, but fails to disclose second opening of the second shell ending in a slit at the first end.

Dower discloses second opening of the second shell ending in a slit at the first end (see figure 4C and 4b of Dower wherein a slit at second opening continuing from a wall at 244 ending slit at 245 or 242 ).

It would have been obvious to one of the ordinary skills in the art before the effective filing date of claim invention to modify the wiring protection device of Kim to have slit arrangement as taught by Dower in order to permit clearance for the cable or connector to be inserted into the shell.

Claims 11-14  are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. (JP2004120948, hereinafter Takashi) in view of Kim et al. (KR20090006541, hereinafter Kim).

Referring to claim 11, Takashi discloses a wiring protection device (figures 1-4), comprising: 
a first shell (3, see figures 1 and 3) comprising a hollow tube with an annular first opening at a first end and an annular second opening disposed substantially orthogonal to the first opening (openings at 25 and 26 are orthogonal to each other), 
the first shell comprising two parts that are selectably detachable at least along a first side that divides the first opening and second opening (see two parts shell 3 dividing both openings in figure 3); and 
a second shell (2) comprising a first end with an annular first opening that is complementary to the second opening of the first shell (opening at 25 of shell 3 connected to opening of 2 at first end, see figure 1), the first opening of the second shell coupled with the second opening of the first shell in a rotatable engagement (see figure 1 and specification states, “The connected connection adapter 2, the direction control protector 3, and the corrugated tube 22 are each rotatable, but are prevented from coming off in the axial direction…. the direction control protector 3 is rotatable with respect to the connection adapter 2”), the second shell comprising a second opening sized to operably receive a wiring coupler block inside the second shell (connector 4 in figure 1).

Takashi fails to disclose  the second opening continuing from the second end to a wall of the second shell.

Kim discloses the second opening continuing from the second end to a wall of the second shell ( the opening at  120 continue from the second end to a wall of the second shell, see figure 2).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of claimed invention to modify the wiring protection device of Takashi to have  second opening as taught by Kim such that opening easily enable fit the connector body into the cover.

Referring to claim 12, Takashi in view of Kim disclose the device of claim 11, the first shell comprising a hinge coupling the two parts of the first shell along a second side opposing the first side, the hinge allowing the two parts to selectably detach at the first side, and remain coupled at the second side (see 28 in figure 4 of Takashi).

Referring to claim 13, Takashi in view of Kim disclose the device of claim 11, the first shell comprising a latch that selectably couples the two parts together at the first side (a latch 29-30 on opposing side of 28 in figure 4 of Takashi).

Referring to claim 14, Takashi in view of Kim disclose the device of claim 11, the first shell comprising a first lip disposed at the second opening, and the second shell comprising a second lip disposed at the first opening (see 20 of 2 and 31 of 3 in figure 1 of Takashi).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi, Kim, and further in view of Dower et al. (US8841553, hereinafter Dower).

Referring to claim 17, Takashi in view of Kim disclose the device of claim 11, but fail to disclose second opening of the second shell ending in a slit at the first end.

Dower discloses second opening of the second shell ending in a slit at the first end (see figure 4C and 4b of Dower wherein a slit at second opening continuing from a wall at 244 ending slit at 245 or 242 ).

It would have been obvious to one of the ordinary skills in the art before the effective filing date of claim invention to modify the wiring protection device of Takashi in view of Kim to have slit arrangement as taught by Dower in order to permit clearance for the cable or connector to be inserted into the shell.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20  have been considered but are not persuasive.
Respond to applicant arguments with regards to claim 1, Claim 1 does not mention that  what is wire coupler is and what type of structure wiring coupler has; and what is wire  connector is and what type of structure wiring connector has. 
Currently claim is border, and is broadly interpreted as by having hollow body shape  of second shell having opening bigger than or covering partially or entirely coupler and connector able to fit in portion or part of coupler and connector; and couple can be any structure holding connector to shell or connector housing or connector; and connector could be connector pin or connector with housing or without housing.
Kim also has multiple rejections in the claim 1 above:
First, Kim discloses parallel protrusions fit in an inner surface of hollow body of second shell at 120 in figure 2 able to hold connector at 111 in the opening of the second shell as mention in the rejection of claim 1 . 
Second, Kim discloses two protrusions at 111 fit inside an inner surface of hollow body of second shell in figure 2 able to hold pin connector or a portion connector 110 (pin connector) between two protrusions in the opening of the second shell as mention in the rejection of claim 1. 
Claims 11 and 18 are rejected as mention above do not have same limitation as claim 1 also read by Takashi in view of Kim (claim 11) or Kim (claim 18) as mentioned in the rejection above.
Therefore, applicant arguments are not persuasive.
Referring to claim 15-16, claims 15-16 depends on claim 14; and claim 14 lacks antecedent basis as mentioned in the rejection of claim 14; therefore, claims 15-16 can not be interpreted based on claim 14.
Therefore, applicant arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847